Title: To George Washington from Patrick Dennis, June 1789
From: Dennis, Patrick
To: Washington, George



Sir
[June 1789]

I should not at this time entrude on that indulgence which I presume you will extend to me, only that I rely on the goodness of your Excellency, to condesend so far as to take notice of my situation.
Early and throuout the war I was called to render my personal service to my contary, in different capacities, some of my best intentions for the good of my contry is partly known to your Excellency.
My property I advanc’d to the public at an early time and now Lays in Colonel Walker’s Office, having sustained many losses and being entirely out of business. I have no dependance but the Very small petance of being one of the Naval Officers of the State of New Jersey. And as under the New Government a Similar, Office, (Collector of the Imposts) may be erected. I hope it will not be improper to entreat the favor of your Excellency on that appointment, I flatter my self that my Expirence in the commershel line, my knowlage of the Coast and inlets, my sencer wish to serve my country, altho in the evening of my days, will, induce your Excellency to think favorably of Applycation. Governer Livingston has been pleas’d to honer me with the enclos’d certificate, The Honorable Senaters and Represen[ta]tives of New Jersey and New York, The Honorable R: Morris, & T: Fitsimonts of Pensylvania, Governer Clinton, the Honorable General Knox, Mr chanceler Livingston, and in particular General Lamb, who has had an Oppertunity of knowing my conduct in the Office or oppintment I am now in those Gentlemen, know me, and as I presume some of them will be near Your Excellency’s person, I hope Your Excellency will condesend

to favor me to ask their Oppinion of my abilites and intigerity which I hope will be favorable and meet the countinance of Your Excellency. With due Respect and Veneration I am Your Excellency’s Obliged & Devoted Servant

Patrick Dennis

